DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The Information Disclosure Statement (IDS) submitted on 11/16/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS statement has been considered by the Examiner.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 13 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim is recited such that it defines a system, but the claim does not positively identify hardware components of the system. Examiner suggest amending the claim by adding hardware processor and memory to overcome the rejection.
Claims 14-19 are also rejected based on the claims dependencies form claim 13

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: logic to receive, logic to determine, logic to generate the record, logic to implement smart contract, logic to verify, logic to compare, logic to retrieve, logic to implement an analytical exchange, logic to push a copy of a shared distributed ledger in claims 1, 3-11, 13, and 16-19.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim limitations “logic to receive, logic to determine, logic to generate the record, logic to implement smart contract, logic to verify, logic to compare, logic to retrieve, logic to implement an analytical exchange, logic to push a copy of a shared distributed ledger” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 
The paragraph [0039] of the specification states “Processing circuitry and/or distributed ledger logic 122, or portions thereof, may be implemented in hardware, software, or a combination thereof. As used in this application, the terms "logic, "component," "layer," "system," "circuitry," "decoder," "encoder," and/or "module" are intended to refer to a computer-related entity, either hardware, a combination of hardware and software, software, or software in execution, examples of which are provided by the exemplary computing architecture 700. For example, a logic, circuitry, or a layer may be and/or may include, but are not limited to, a process running on a processor, a processor, a hard disk drive, multiple storage drives (of optical and/or  Therefore, claims 1, 3-11, 13, and 16-19 are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

Claims 2, 3, 12 and 14 are also rejected based on the claims dependencies from claims 1 and 13.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over David A. Wright US 20120089344 (hereinafter Wright) in view of Gautam Gogineni US 20180368819 (hereinafter Gogineni).
As per claim 1, Wright teaches: An apparatus, comprising:
at least one memory; and
logic coupled to the at least one memory, the logic (Wright: fig. 10) to:
receive analytical information from at least one analytical instrument (“automatically identifying and characterizing spectral peaks of a spectrum generated by an analytical apparatus comprising the steps of: receiving the spectrum generated by the analytical apparatus” Wright: Abs.), 
Wright does not teach; however, Gogineni discloses: generate at least one record in a distributed ledger having a transaction associated with at least a portion of the analytical information (“The IOT-Processor in turn records the diagnostic data in the Local Data Base, which then gets analyzed by Onboard Analytics to gather some preliminary health intelligence relating to the diagnosis, which after being interactively conveyed to the user along with the diagnostic information by the IOT-Processor gets uploaded for secure and highly-available storage to the Cloud DB through the IOT-Network, and simultaneously creates a record of the transaction in the BlockChain's Bio-Info Wallet belonging to the User.” Gogineni: para. 128).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Wright with the methods of Gogineni to meet the preceding limitations. One of ordinary skill in the art would have been motivated to make such modification since such techniques were known at the time of the instant invention and would have been applied in a predictable manner to implement blockchain as a method of sharing the obtained information. 
As per claim 2, the rejection of claim 1 is incorporated herein. Wright teaches: the analytical information comprising analysis information, the analysis information comprising at least one of a spectrum or a chromatogram (Wright: Abs.).
As per claim 20, this claim defines a method that corresponds to the apparatus of claim 1 and does not define beyond limitations of claim 1. Therefore, claim 20 is rejected with the same rational as in the rejection of claim 1.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Wright in view of Gogineni and further in view of Harry Greisser et al. US 20160328945 (hereinafter Greisser).
As per claim 3, the rejection of claim 1 is incorporated herein. The combination of Wright and Gogineni does not teach; however, Greisser discloses: operating information for the analytical instrument, the operating information comprising at least one an operating log, an audit trail, or a digital signature (“The disclosed subject matter relates to a system for monitoring operation of remote apparatus having at least one sensor capable of sensing at least one operating parameter of the apparatus and generating data corresponding to the at least one operating parameter at a plurality of times; a computer programmed to analyze the data to predict impending out-of-range operating conditions for the apparatus; and means for communicating the data from the at least one sensor to the computer, the computer capable of communicating the prediction of impending out-of-range operation to a user.” Greisser: Para. 4).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Wright and Gogineni with the teaching of Greisser to meet the preceding limitations. One of ordinary skill in the art would have been motivated to make such modification since such techniques were known at the time of the instant invention and would have been applied in order to investigate a machine’s operation.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Wright in view of Gogineni and further in view of Puneet Sharma et al. US 20190312855 (hereinafter Sharma).
As per claim 4, the rejection of claim 1 is incorporated herein. The combination of Wright and Gogineni does not teach; however, Sharma discloses: the logic to determine compliance with a regulatory protocol based on at least one record of the distributed ledger (Sharma: para. 19 and 41).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Wright and Gogineni with the teaching of Sharma to meet the preceding limitations. One of ordinary skill in the art would have been motivated to make such modification since such techniques were known at the time of the instant invention and would have been applied to verify compliance with regulatory protocols).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Wright in view of Gogineni and further in view of Toshiyuki Uehara et al. US 20190253260 (hereinafter Uehara).
As per claim 5, the rejection of claim 1 is incorporated herein. The combination of Wright and Gogineni does not teach; however, Uehara discloses: the logic to generate the record as part of an audit trail based on the analytical information within the distributed ledger (Uehara: para. 50 and 57).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Wright and Gogineni with the teaching of Uehara to meet the preceding limitations. One of ordinary .
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Wright in view of Gogineni and further in view of Christopher B. Ripley US 20190220829 (hereinafter Ripley).
As per claim 6, the rejection of claim 1 is incorporated herein. The combination of Wright and Gogineni does not teach; however, Ripley discloses: the logic to generate the record as part of a chain of custody based on the analytical information within the distributed ledger (Ripley: para. 26).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Wright and Gogineni with the teaching of Ripley to meet the preceding limitations. One of ordinary skill in the art would have been motivated to make such modification since such techniques were known at the time of the instant invention and would have been applied to provide chronological documentation of the events.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Wright in view of Gogineni and further in view of Dejan Nenov et al. US 10181948 (hereinafter Nenov).
As per claim 7, the rejection of claim 1 is incorporated herein. The combination of Wright and Gogineni does not teach; however, Nenov discloses: the logic to implement a smart contract based on the analytical information via at least one record of the distributed ledger (Nenov: col. 9, line 63 through col.10, line 6).
.
Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Wright in view of Gogineni and further in view of Ryo Furukawa US 20200356547 (hereinafter Furukawa).
As per claim 8, the rejection of claim 1 is incorporated herein. The combination of Wright and Gogineni does not teach; however, Furukawa discloses: logic to verify at least a portion of the analytical information (Furukawa: Fig. 7 and para. 61). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Wright and Gogineni with the teaching of Furukawa to meet the preceding limitations. One of ordinary skill in the art would have been motivated to make such modification since such techniques were known at the time of the instant invention and would have been applied to ensure that the received values are acceptable).
As per claim 9, the rejection of claim 1 is incorporated herein. The combination of Wright and Gogineni does not teach; however, Furukawa discloses: the logic to generate the record in the distributed ledger responsive to a failure to verify the at least a portion of the analytical information (Furukawa: Fig. 7 and para. 61).
.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Wright in view of Gogineni and further in view of Michael T. Collins, JR. US 20180218779 (hereinafter Collins).
As per claim 10, the rejection of claim 1 is incorporated herein. The combination of Wright and Gogineni does not teach; however, Collins discloses: the logic to compare first analytical information associated with a first record in the distributed ledger with second analytical information associated with a second record in the distributed ledger to determine whether the first analytical information either matches or is determined to be substantially similar to the second analytical information (Collins: para. 9).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Wright and Gogineni with the teaching of Collins to meet the preceding limitations. One of ordinary skill in the art would have been motivated to make such modification since such techniques were known at the time of the instant invention and would have been applied to ensure to ensure that the received values are acceptable.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Wright in view of Gogineni and further in view of Kevin Brown et al. US 20180284093 (hereinafter Brown).
As per claim 11, the rejection of claim 1 is incorporated herein. The combination of Wright and Gogineni does not teach; however, Brown discloses: the analytical information comprising analysis information and operating information, the logic to retrieve at least one of analysis information or operating information from one or more records in one or more distributed ledgers based on criteria (“the entity that is preserving the nutritional substances can add information on the distributed ledger information gather through data entry or sensors such as temperature, relative humidity of the environment the nutritional substance was exposed to, or any measurements pertaining to the nutritional substance made by optical means (such as NIR, visible light, Raman spectroscopy), or obtained by reading chemical, genetic, electronic or mechanical tags.  This information is added directly into a new blockchain 301 by embedding information collected by sensors or analytical instruments into the distributed ledger, accessed through a unique digital cryptographic signature [through comparing with a digital signature, as part of the analytical information (the operating information) in the record].” to measure level of nutritional value and freshness of product (criteria) Brown: para.50).    
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Wright and Gogineni with the teaching of Brown to meet the preceding limitations. One of ordinary skill in the art would have been motivated to make such modification since such 
As per claim 12, the rejection of claim 11 is incorporated herein. The combination of Wright and Gogineni does not teach; however, Brown discloses: the criteria comprising one or more of a designated time range, records created or that contain analytical information created by a particular analytical instrument, or records created by a particular entity (the recorded information can specify a producer’s  information. Brown: para. 48)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Wright and Gogineni with the teaching of Brown to meet the preceding limitations. One of ordinary skill in the art would have been motivated to make such modification since such techniques were known at the time of the instant invention and would have been applied to disclose a source the information.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Doris H. Fuertinger et al. US 20190019570 (hereinafter Fuertinger) in view of Brown 
As per claim 13, Fuertinger teaches: An analytical exchange system comprising: at least one computing device comprising logic to implement an analytical exchange platform (Fuertinger: para. 52), Fuertinger does not teach; however, Brown discloses: the logic to: 
provide a distributed ledger, receive analytical information from at least one producer node for at least one analytical instrument (“A database comprised of blockchain distributed ledgers as described herein may include information regarding 
generate at least one record in the distributed ledger having a transaction associated with at least a portion of the analytical information provide access to the distributed ledger to at least one consumer node (“As the nutritional substances moves from one module to another (e.g. creation, preservation, transformation, consumption), each authorized participant creates transactions the network 1505 that are encrypted by a private key 1513, but it is not possible to view and alter previous transactions without the execution of a consensus protocol between each participant or node.  The consensus protocols determine whether a transaction should be validated in the ledger (1502, 1504, 1507, 1509 and 1511)” Brown: para. 79).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Fuertinger with the methods of Brown to meet the preceding limitations. One of ordinary skill in the art would have been motivated to make such modification since such techniques were known at the time of the instant invention and would have been applied in a predictable manner to use implement blockchain as a method of sharing the obtained information. 
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Fuertinger in view of Brown and further in view of Wright. 
As per claim 14, the rejection of claim 13 is incorporated herein. The combination of Fuertinger and Brown does not teach; however, Wright discloses: the analytical information comprising analysis information, the analysis information comprising at least one of a spectrum or a chromatogram (Wright: Abs.). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Fuertinger and Brown with the teaching of Wright to meet the preceding limitations. One of ordinary skill in the art would have been motivated to make such modification since such techniques were known at the time of the instant invention and would have been applied to observe the obtained values in a convenient way.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Fuertinger in view of Brown and further in view of Greisser. 
As per claim 15, the rejection of claim 13 is incorporated herein. The combination of Fuertinger and Brown does not teach; however, Greisser discloses: the analytical information comprising operating information for the analytical instrument, the operating information comprising at least one an operating log, an audit trail, or a digital signature (“The disclosed subject matter relates to a system for monitoring operation of remote apparatus having at least one sensor capable of sensing at least one operating parameter of the apparatus and generating data corresponding to the at least one operating parameter at a plurality of times; a computer programmed to analyze the data to predict impending out-of-range operating conditions for the apparatus; and means for 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Fuertinger and Brown with the teaching of Greisser to meet the preceding limitations. One of ordinary skill in the art would have been motivated to make such modification since such techniques were known at the time of the instant invention and would have been applied in order to investigate a machine’s operation.
	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Fuertinger in view of Brown and further in view of Chang Chen et al. US 20180089644 (hereinafter Chen).
As per claim 16, the rejection of claim 13 is incorporated herein. The combination of Fuertinger and Brown does not teach; however, Chen discloses: the logic to push a copy of a shared distributed ledger to that at least one consumer node (Chen: para. 44 and 85).
		Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Fuertinger and Brown with the teaching of Chen to meet the preceding limitations. One of ordinary skill in the art would have been motivated to make such modification since such techniques were known at the time of the instant invention and would have been applied in order to enhance flexibility of the data transfer.
		Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Fuertinger in view of Brown and further in view of Sharma.
	As per claim 17, the rejection of claim 13 is incorporatd herein. The combination of Fuertinger and Brown does not teach; however, Sharma discloses: the logic to determine compliance with a regulatory protocol based on at least one record of the distributed ledger (Sharma: para. 19 and 41).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Fuertinger and Brown with the teaching of Sharma to meet the preceding limitations. One of ordinary skill in the art would have been motivated to make such modification since such techniques were known at the time of the instant invention and would have been applied to verify compliance with regulatory protocols.
	Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Fuertinger in view of Brown and further in view of Uehara.
As per claim 18, the rejection of claim 13 is incorporatd herein. The combination of Fuertinger and Brown does not teach; however, Uehara discloses: the logic to generate the record as part of an audit trail based on the analytical information within the distributed ledger (Uehara: para. 50 and 57).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Fuertinger and Brown with the teaching of Uehara to meet the preceding limitations. One of ordinary skill in the art would have been motivated to make such modification since such .
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Fuertinger in view of Brown and further in view of Ripley.
As per claim 19, the rejection of claim 13 is incorporatd herein. The combination of Fuertinger and Brown does not teach; however, Ripley discloses: the logic to generate the record as part of a chain of custody based on the analytical information within the distributed ledger (Ripley: para. 26).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Fuertinger and Brown with the teaching of Ripley to meet the preceding limitations. One of ordinary skill in the art would have been motivated to make such modification since such techniques were known at the time of the instant invention and would have been applied to provide chronological documentation of the events).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GHODRAT JAMSHIDI whose telephone number is (571)270-1956. The examiner can normally be reached 10:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GHODRAT JAMSHIDI/           Primary Examiner, Art Unit 2493